DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 208498676 U to CAI.
Re Claim 1, CAI discloses a windshield device for a vehicle, the vehicle including a windshield (6) located in front of a rider, and a support structure (1) that supports the windshield to be capable of position adjustment in a rising and lowering direction, wherein the support structure comprises: a pair of stays (4) that are provided, with positions made different in a vehicle body left-right direction, and support the windshield movably in the rising and lowering direction to a vehicle body, and a holder (3) that is provided in a different position from the positions of the pair of stays, and fixes a position of the windshield in the rising and lowering direction, and the holder comprises: a base portion  (3 @32) that is fixed to a vehicle body (2), a stopper (441) that is provided to face the base portion (3), capable of moving along the rising and lowering direction to the base portion, and moving in a direction to approach and separate from the base portion, and brings the windshield into a fixed state when approaching the base portion, and an operation member (511, 521) that causes the stopper to move to contact and separate from the base portion, according to an operation.
Re Claim 2, CAI discloses  wherein the base portion is supported by a frame member (2) configuring the vehicle body, on an extension line in a direction in which the stopper approaches the base portion (3).
Re Claim 3, CAI discloses wherein the operation member comprises a cam lever (511) that changes a pressing amount to the stopper by rotation, and is rotatable between a fixed position in which the operation member presses the stopper against the base portion to bring the windshield into the fixed state, and a fixation release position in which the operation member releases pressing of the stopper to the base portion, and the cam lever includes a resistance application portion that gives a larger pressing amount than a pressing amount in the fixed position to the stopper to increase rotation resistance of the cam lever, in a middle of a rotational range from the fixation release position to the fixed position (see figures 8-10).
Re Claim 4, CAI discloses wherein the resistance application portion presses the stopper  (441) in a position close to the fixed position of the rotational range of the cam lever (521, 511). 
Re Claim 5, CAI discloses wherein the cam lever includes a fixation holding surface (521) that faces the stopper side in the fixed position, and a cam surface that faces the stopper side between the fixed position and the fixation release position (see figure 10), and the resistance application portion (523) comprises a protruding portion having a larger amount (521) of protrusion in a radial direction than the fixation holding surface and the cam surface.
Re Claim 6, wherein the cam lever includes a second resistance application portion  (514) that increases rotation resistance to rotation of the cam lever in an opposite direction to a side where the resistance application portion is provided, when the cam lever is in the fixed position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9,132,875 teaches a cam lever for moving a windshield with radial portions one being larger than the other (see 40 figure 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612